Order filed November 22, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00565-CV
                                ____________

                         KATIE RANKIN, Appellant

                                       V.

 ERICA HERNANDEZ, CHANTAY SOLANO, AND DELCIA SALDANA,
                       Appellees


                   On Appeal from the 127th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-18318


                                    ORDER

      The reporter’s record in this case was due August 31, 2022. See Tex. R.
App. P. 35.1. On October 4, 2022, this court ordered Cynthia Grijalva, the court
reporter, to file the record by November 3, 2022. On October 6, 2022, the court
reporter requested an extension of time until October 31, 2022. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order:

       We order Cynthia Grijalva, the court reporter, to file the record in this appeal
within 10 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Cynthia Grijalva does not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.